Citation Nr: 1626077	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  12-32 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to waiver of recovery of an overpayment of nonservice-connected pension benefits in the amount of $85,555.20.  


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from June 1969 to January 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2011 decision of a Committee on Waivers and Compromises of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The case was later transferred to the Cleveland, Ohio VA Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a VA Form 9, received in October 2012, the Veteran requested that he be scheduled for a Board videoconference hearing.  He was thereafter scheduled for a Board videoconference hearing in July 2014.  The June 2014 letter notifying the Veteran of the hearing was returned as undeliverable, with a notation that it was unable to be forwarded.  There is also a July 2014 notation in the record that the hearing should be postponed as the Veteran did not receive notice of the hearing.  

The Veteran was scheduled for a subsequent Board videoconference hearing in February 2015.  Unfortunately, the December 2014 notice letter was sent to the same address as the prior June 2014 notice letter in Akron, Ohio.  The December 2014 notice letter was also returned with as undeliverable, with a notation that the forwarding time had expired.  

In a February 2015 statement, on the day after the scheduled Board videoconference hearing, the Veteran's representative indicated that the Veteran had requested a change in his address.  A new address in Akron, Ohio was provided at that time.  

As it appears that the Veteran never received actual notice of the scheduled Board videoconference, the case must be remanded to the AOJ to arrange such a hearing, with notice to his current address of record.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.76, 20.703, 20.704 (2014).  

Accordingly, this case is REMANDED for the following action:  

Schedule the Veteran for a Board videoconference hearing.  Provide the Veteran (and his representative) reasonable advance notice of the date, time, and location of the hearing, using his current address of record.  See February 2015 Memorandum of Record.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




